NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5036-16T4

KWOK FANG CHANG TRUST,

        Plaintiff-Appellant,

v.


ESTATE OF SYLVIA MALAKOFF,

     Defendant-Respondent.
________________________________

              Argued July 2, 2018 – Decided July 27, 2018

              Before Judges Carroll and Rose.

              On appeal from Superior Court of New Jersey,
              Law Division, Bergen County, Docket No. LT-
              3936-17.

              Christopher S. Martone argued the cause for
              appellant   (Martone   &   Associates,   LLC,
              attorneys; Christopher S. Martone, of counsel
              and on the briefs).

              Lawrence E. Sindoni argued the cause for
              respondent   (Northeast   New   Jersey   Legal
              Services Corp., attorneys; Lawrence E. Sindoni
              and Johanna S. Zacarias, of counsel and on the
              brief).

PER CURIAM
     In this summary dispossess matter, plaintiff Kwok Fang Chang

Trust appeals from a June 14, 2017 Special Civil Part judgment,

effectively   dismissing   its   complaint   for   possession   of     an

apartment in Edgewater.1     On appeal, plaintiff      contends      that

pursuant to the terms of the lease agreement, the death of the

tenant, Sylvia Malakoff, constituted an "event[] of default[,]"

permitting termination of the tenancy.        For the reasons that

follow, we affirm.

                                  I.

     We glean the facts and procedural history from the trial

record.   Trustee Alexander Chen testified on behalf of plaintiff,

and Sylvia's2 son, Jay, testified on behalf of defendant Estate of

Sylvia Malakoff.     Documents were also introduced in evidence,

including the lease agreement at issue, the notices concerning

termination of the lease agreement, a series of checks for payment

of rent and water bills, and a surrogate's affidavit.




1
  The trial judge entered a "technical" judgment of possession in
the amount of $2106, representing rent due, which plaintiff had
not accepted while the action was pending.      Apparently, after
judgment was entered, the rent was paid in full and the complaint
was dismissed.
2
  We refer to the defendant parties by their first names to avoid
any confusion caused by their common last name. No disrespect is
intended.


                                  2                             A-5036-16T4
       Prior to her death, Sylvia had resided at the second floor

apartment of XX Myrtle Avenue in Edgewater (premises), a three-

unit rental property, for more than thirty years.          On May 1, 2016,

plaintiff3    and    Sylvia   executed    a   one-year   lease   agreement,

terminating on April 30, 2017.        Her husband having died in April

2014, Sylvia was the sole tenant of the premises.            Pertinent to

this    appeal,     the   lease   agreement    contained   the   following

provisions:

             [Paragraph] 11. Use of Property. The Tenant
             may use the House only as a private residence
             for the following persons: Jay Malakoff, her
             son, and Jay Malakoff's children or spouse,
             referred to as "household members" . . . .

             [Paragraph] 13.      Events of Default.     The
             following are defaults under this Lease:
             . . . (c) the death of remaining Tenant, Sylvia
             Malakoff . . . .

       At the time of Sylvia's death on January 3, 2017, Jay had

resided at the premises for thirty-four years, and his son, Eitan,

had lived there ten years.        Jay testified he had "been paying the

full rent since approximately 2009."          Chen confirmed "Jay's name

and his mother, Sylvia's, name [were] on the checks[s]."                 The

oldest check introduced in evidence, dated August 27, 2013, was




3
  Although testimony adduced at trial indicated Kwok Fang Chang
Trust executed the lease agreement, the document indicates it was
executed by Kwok Fang Chang (Chang).

                                      3                             A-5036-16T4
payable from a joint account held by Jay and Eitan; the most recent

check, dated April 1, 2017, was payable from Eitan's account.

     Jay and Eitan also paid the water bills.        For example, by

correspondence dated March 17, 2017, Chang requested payment due

for the March 2017 water bill.   The bill was addressed to "Tenant:

Jay Malakoff" and stated, in pertinent part:    "Payment is due on

your March water bill . . . ."   (Emphasis added).

     It is unclear from the record the date on which plaintiff was

made aware that Sylvia had died.     On March 8, 2017, plaintiff's

counsel sent defendant "C/O Jay Malakoff" a notice to quit and

demand for possession, terminating the lease as of April 30, 2017.

In particular, the notice to quit stated "the death of Sylvia

Malakoff is a default under the lease."     Jay and Eitan remained

in possession of the premises at the time of trial.

     Following the close of evidence at the June 14, 2017 trial,

the judge issued a succinct oral opinion, finding paragraphs eleven

and thirteen of the lease agreement were contradictory.     While he

agreed the lease terminated as a result of Sylvia's death, the

judge found Jay and Eitan became "month-to-month tenants under

Maglies [v. Estate of Guy, 193 N.J. 108 (2007)]."    Citing the rent

and water bill payments made by Jay, the judge found, "It's clear

that the landlord has known about this arrangement, [and] has

acquiesced in it." Further, "[T]he lease expired by its own terms.

                                 4                           A-5036-16T4
[Jay] is a month-to-month tenant there."                As such, the court

ultimately determined Jay and Eitan are entitled to the protections

of the New Jersey Anti-Eviction Act (Act), N.J.S.A. 2A:18-61.1 to

-61.12, requiring good cause for eviction.              On August 23, 2017,

in an oral opinion, the trial judge supplemented his findings of

facts and conclusions of law pursuant to Rule 2:5-1(b), further

analogizing the Court's holding in Maglies to the circumstances

of the present case.     This appeal followed.

     The sole issue raised on appeal is whether Jay and Eitan are

legally entitled to remain in possession of the premises following

Sylvia's death.    Guided by Maglies, under the facts presented, we

conclude Jay and Eitan were "functional tenants," and accordingly

they were not subject to eviction upon Sylvia's death.

                                   II.

        Our review of a trial court's fact-finding in a non-jury

case is limited.    Seidman v. Clifton Sav. Bank, S.L.A., 205 N.J.

150, 169 (2011).    "The general rule is that findings by the trial

court    are   binding   on   appeal       when    supported    by   adequate,

substantial,     credible     evidence.           Deference    is    especially

appropriate when the evidence is largely testimonial and involves

questions of credibility."       Cesare v. Cesare, 154 N.J. 394, 411-

12 (1998) (citations omitted). We "should not disturb the 'factual

findings and legal conclusions of the trial judge unless [we are]

                                       5                                A-5036-16T4
convinced   that   they   are   so       manifestly    unsupported     by    or

inconsistent with the competent, relevant and reasonably credible

evidence as to offend the interests of justice.'"                  Id. at 412

(quoting Rova Farms Resort, Inc. v. Inv'rs Ins. Co., 65 N.J. 474,

484 (1974)).

     However, "[a] trial court's interpretation of the law and the

legal   consequences   that   flow   from    established    facts    are    not

entitled to any special deference[,]" and thus is subject to de

novo review.   Mountain Hill, L.L.C. v. Twp. Comm. of Middletown,

403 N.J. Super. 146, 193 (App. Div. 2008) (first alteration in

original)   (quoting   Manalapan     Realty,    L.P.   v.   Twp.    Comm.    of

Manalapan, 140 N.J. 366, 378 (1995)).            Further, we review the

trial court's interpretation of the Act, de novo.

     The Act protects residential tenants from eviction absent a

showing of good cause.    Morristown Mem'l Hosp. v. Wokem Mortg. &

Realty Co., 192 N.J. Super. 182, 186 (App. Div. 1983).               N.J.S.A.

2A:18-61.1 enumerates the causes that are sufficient for eviction

from residential premises.      "When a person is protected by the

Act, 'the effective term of the lease is for as long as the tenant

wishes to remain, provided he pays the rent . . . and provided

there is no other statutory cause for eviction under [the Act].'"

Maglies, 193 N.J. at 121 (alteration and omission in original)

(quoting Ctr. Ave. Realty, Inc. v. Smith, 264 N.J. Super. 344, 350

                                     6                                A-5036-16T4
(App. Div. 1993)).   Absent proof of one of the enumerated grounds

for eviction, the court lacks jurisdiction to enter a judgment of

possession.   Hous. Auth. of Morristown v. Little, 135 N.J. 274,

281 (1994).

     Pertinent to this appeal, the Act provides:

          No lessee or tenant or the assigns, under-
          tenants or legal representatives of such
          lessee or tenant may be removed by the
          Superior Court from any house . . . leased for
          residential purposes . . . except upon
          establishment of one of the following grounds
          as good cause:

               . . . .

          (e)(1) The person has continued, after written
          notice to cease, to substantially violate or
          breach any of the covenants or agreements
          contained in the lease for the premises where
          a right of reentry is reserved to the landlord
          in the lease for a violation of such covenant
          or agreement, provided that such covenant or
          agreement is reasonable and was contained in
          the lease at the beginning of the lease term.

          [N.J.S.A. 2A:18-61.1].

     Here, plaintiff served defendant with a notice to quit,

effective April 30, 2017, citing Sylvia's death as "a default

under the lease" resulting in its termination.   As the trial court

observed, the termination date provided in the notice to quit was

the same date as the expiration of the one-year lease term.

Nevertheless, the judge determined that Jay and Eitan are entitled

to the protections of the Act.       Without regard to the label

                                 7                          A-5036-16T4
utilized to describe their status in the lease agreement, we agree

that pursuant to the facts found by the trial judge, Jay and Eitan

meet the three-part test enunciated in Maglies.                          193 N.J. at 122.

       In Maglies, the Court addressed "whether household members

listed on a lease and [Housing Assistance Payment (HAP)] contract

would be included in the broad group of" persons protected by the

Act.     193 N.J. at 122 (citing N.J.S.A. 2A:18-61.1).                          In response

to    the     landlord's     characterization             of    the     defendant        as    an

"occupant," the Court stated "[a] label imposed by the landlord

cannot and should not control [judicial] analysis of the law."

Ibid.       Rather, our courts "long have recognized the need to look

beyond      labels    in    order    to    explore        the    true       character     of    a

transaction or relationship."                     Ibid.        Accordingly, the Court

determined that a family member occupant, "functional co-tenant,"

or "tenant[]-in-fact," may be protected by the Act, where the

following factors are demonstrated: (1) continuous residency in

the    premises;      (2)    substantial         contribution          to    the   tenancy's

financial       obligations;        and     (3)     the    "contribution           has    been

acknowledged and acquiesced to by [the] landlord." (Maglies test).

Id. at 122-23, 126.

       Here, as the trial court aptly observed, (1) Jay resided

continuously at the premises for more than thirty years; (2) having

paid    the    full    amount       of    rent    since        2009,    he    substantially

                                             8                                       A-5036-16T4
contributed   to    the    tenancy's     financial   obligation;       and   (3)

correspondence     from   Chang   and    the   testimony   of   Chen   clearly

established the landlord "acknowledged and acquiesced" in Jay's

contribution to the tenancy.            Thus, we agree that Jay was the

"functional equivalent of a co-tenant" in the household he shared

with Sylvia, thus satisfying the Maglies test.             Id. at 128.       The

same determination applies to Eitan, who resided at the premises

for ten years and paid rent and water bills from his own account.

       We are not persuaded by plaintiff's reliance on the Maglies

Court's declaration that its holding was "not intended to undermine

the enforceability of . . . clauses[,]" providing "the lease will

terminate upon the named tenant's death."            Id. at 127; see also

Riverview Realty, Inc. v. Williamson, 284 N.J. Super. 566, 568

(App. Div. 1995).         In Riverview Realty, we affirmed the trial

court's decision "that the defendant sign a lease containing the

termination upon death clause, but we [held] that her signing is

without prejudice to a determination at the time of her death of

the legal effect, if any, of that clause."             284 N.J. Super. at

570.    Thus, "we left 'for another day, the question of the scope

of our Anti-Eviction Act vis-a-vis occupant family members of

deceased tenants.'"        Ibid. (quoting Ctr. Ave. Realty, 264 N.J.

Super at 353).     In doing so, we reasoned:



                                        9                               A-5036-16T4
           the answer to the question can best be
           determined in the light of the circumstances
           that exist at the time of the defendant's
           death.   At that time, the equities can be
           examined in the light of the beneficial
           purposes of the Anti-Eviction Act and a fair
           determination reached as to whether the
           remedial purposes of the Act would be violated
           by enforcing such a clause.

           [Ibid.]

     Nor are we persuaded by plaintiff's newly-minted argument

that Maglies is inapplicable in the context of a non-Section 8

tenancy.   The factual context of Maglies necessitated the Court's

discussion of the implications of the subsidies provided under

Section 8. However, the Court did not state directly or indirectly

that the Maglies test applied exclusively to Section 8 recipients.

Rather, the Court explored the intent and purpose of the Act,

i.e., "to protect residential tenants against unfair and arbitrary

evictions by limiting the bases for their removal."   Maglies, 193

N.J. at 121 (citation omitted).       Indeed, in concluding that

functional co-tenants are protected by the Act, the Court stressed

that the Act is remedial legislation and, as such, should be

liberally construed.   Id. at 123 (citing 447 Assocs. v. Miranda,

115 N.J. 522, 529 (1989)); see also Franklin Tower One v. N.M.,

157 N.J. 602, 614 (1999) (recognizing New Jersey has a "strong

public policy of protecting tenants from unjustified evictions").

Indeed, the Act was created to eliminate a landlord's ability to

                                10                          A-5036-16T4
arbitrarily oust residential tenants "from housing quarters in

which they have been comfortable and where they have not caused

any problems."   Id. at 124 (citation omitted).

     Based on our de novo review of the legal issue presented, we

discern no error in the trial court's conclusion that Jay and

Eitan were functional co-tenants of the premises.     Accordingly,

they were permitted to remain in the premises on a month-to-month

basis upon Sylvia's death, absent good cause to evict them pursuant

to the Act.   In light of this determination, we need not reach

plaintiff's remaining claims.

     Affirmed.




                                11                          A-5036-16T4